DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 6/16/2021, 6/27/2022, and 7/14/2022 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
The IDSs submitted contain hundreds of references. The examiner has considered the references to the extent reasonably expected during normal examination time. If applicant considers there is a particular reference or teaching particularly relevant to the claimed invention it is requested from the applicant to provide a statement indicating such relevance and a clear identification of such reference.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
body – corresponding structure being at least the robot body depicted in Fig. 1
tool connection – corresponding structure being at least the robot body depicted in Fig. 1 by element 136 and corresponding text
control sub-assembly (not interpreted under 35 USC 112(f) for Claims 7-12 and 15-20), corresponding structure at least in Claims 7, 10, 15, and 19
backup retrieval mechanism – corresponding structure at least at Fig. 10 and corresponding text
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 – The element beginning “a support arm coupled to hydraulic arm” should be changed to “a support arm coupled to the hydraulic arm.”
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holland (US 20020102136 A1).
Regarding Claim 1, Holland discloses a wellbore [intended use for the robot] maintenance and inspection assembly [Abstract – “A robotic apparatus and method for treatment of system of conduits and lateral sub-conduits comprising a remotely controlled robotic vehicle which navigates main conduits which delivers a series of tools to locations within the conduit.”Paragraph [0001] – “The present invention relates to a robotic system for inspecting, rehabilitating, expanding and upgrading conduits of various sizes”] comprising:
a body configured to be disposed in a wellbore [Paragraph [0045] – “Having reference to FIGS. 1-3, in a first embodiment, a system of conduits comprising one or more main conduits 1 and one or more sub-conduits 2, is navigated by a robotic vehicle or a mule 10. The mule 10 is capable of negotiating the conduits for delivering and deploying a series of devices or tools, such as polyurethane coating spray nozzles, to remote locations in the conduit or sub-conduits.”The wellbore being an intended use for the robot which Holland’s robot could be used for.];
a magnetic wheel assembly comprising a plurality of magnetic wheel sub-assemblies adjustably coupled to the body [Paragraph [0046] – “Turning to FIG. 4 in greater detail, the mule 10 has a centralized main body 11 and a rotatable head assembly 12. The mule 10 is propelled by a drive 20 comprising three track assemblies 20a, 20b, 20c, each of which comprises an oval track housing 30, a loop of track 32 fitted around the perimeter of said housing 30, a drive motor 34 and gear mechanism 36. The drive motor 34 drives the gear mechanism 36, which in turn drives the track 32. Suitable drive motors 34 include those powered through electrical, pneumatic or by hydraulic means.”  The electrical drive motors making the wheel assemblies “magnetic” due to the use of electromagnetism.], the magnetic wheel assembly configured to:
position the body within the wellbore, and reposition the plurality of magnetic wheel sub-assemblies relative to the body in response to a wellbore narrowing or a wellbore widening [Paragraph [0047] – “Each of the track assemblies 20a, 20b, 20c are attached to the main body 11 via expandable linkage assemblies 22. The linkage 22 acts to substantially center the body 11 within a predetermined range of conduit diameters. The illustrated parallelogram linkages 22 connect to the track assemblies via a standoff or connector 24 comprising a rectangular plate having sides extending radially outwardly about the track loop 32 and attaching to the track housing 30. The linkages 22 are expanded and retracted radially using a centering means including a screw jack, air cylinders or as illustrated, air diaphragms 25.”];
a tool connection mechanically coupled to the body, the tool connection configured to couple a well tool to the body [Paragraph [0052] – “As shown in FIGS. 5 and 6, the head assembly 12 supports a variety of devices, including a tape head 15 or an articulated deployment arm 18. The rotating aspect of the head assembly 12 assists in the positioning of an attached device when the mule 10 is inside the conduit.”];
a control sub-assembly mechanically coupled to the body, the magnetic wheel assembly, and the tool connection, the control sub-assembly configured to: control the magnetic wheel assembly, and operate the well tool within the wellbore [Paragraph [0045] – “The control vehicle 3 comprises: power sources such as electrical, hydraulics, and pneumatics; remote computer controls, reel storage for umbilicals for delivery and support of various systems.”Paragraph [0054] – “Having reference to FIG. 7 an umbilical or umbilicals 5, suitable for remote robotic controls”Paragraph [0046] – “The drive motor 34 drives the gear mechanism 36, which in turn drives the track 32. Suitable drive motors 34 include those powered through electrical, pneumatic or by hydraulic means.”Paragraph [0052] – “The rotating aspect of the head assembly 12 assists in the positioning of an attached device when the mule 10 is inside the conduit. The head can be optionally restricted to 270degrees; being 135.degree. clockwise A and 135.degree. counterclockwise B and thereby can avoid over-rotating the articulated arm 18. The rotation of the head, and control of its position, is accomplished by means of a motorized gear assembly (not shown).”];
a power sub-assembly disposed within the body, the power sub-assembly configured to supply power to the control sub-assembly and the well tool [Paragraph [0053] – “the mule 10 can be fitted with its own power source and remote communications”Paragraph [0046] – “Suitable drive motors 34 include those powered through electrical, pneumatic or by hydraulic means.”]; and
a backup retrieval mechanism mechanically coupled to the body [Paragraph [0054] – “Having reference to FIG. 7 an umbilical or umbilicals 5”], the backup retrieval mechanism configured to couple to a retrieval tool [Paragraph [0045] – “As shown in FIG. 3, at surface, a control vehicle 3 is typically provided for delivering the mule 10, the mouse 13 and the associated controls to the site of the conduits 1 and sub-conduits 2. The control vehicle 3 comprises: power sources such as electrical, hydraulics, and pneumatics; remote computer controls, reel storage for umbilicals for delivery and support of various systems.”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20020102136 A1).
Regarding Claim 6, Holland discloses a well tool configured to perform a maintenance or inspection task on the wellbore [Paragraph [0001] – “The present invention relates to a robotic system for inspecting, rehabilitating, expanding and upgrading conduits of various sizes”], but fails to disclose that the tool comprises brushes to clean a surface of the wellbore.  However, Holland does disclose that such technology is known [Paragraph [0009] – “A third example of a robotic pipeline vehicle is the one disclosed in U.S. Pat. No. 4,986,314 to Himmler which is capable of carrying a milling tool and other rotating tools such as wire brushes and polishing or metal cutting wheels.”].  It would have been obvious to equip the robot with such a tool so that pipe cleaning could be performed.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20020102136 A1) and Ahmed et al., Design and Control of MIRA, DFKI, 2015.7.3 [hereinafter “Ahmed”].
Regarding Claim 2, Holland fails to disclose that each of the magnetic wheel sub-assemblies comprise: a magnetic wheel configured to couple to a surface of the wellbore.
However, Ahmed discloses magnetic wheels to allow a robot to traverse magnetic surfaces [See Figs. 5, 7 and corresponding text.].  It would have been obvious to use such wheels (in place of the tracks or implemented as magnets in the tracks) to provide robot mobility so that the robot could traverse steel pipes within wellbores with a reduced chance of slipping.
Holland, as modified, would disclose an arm coupled to the magnetic wheel and the body, the arm configured to position the magnetic wheel in contact with the surface of the wellbore [Paragraph [0049] – “Applying increasing compressed air, the diaphragms 25 are expanded, thereby pushing the push-plate 27 against the connector 24 and pivoting the track assembly 20a, 20b, 20c outward and forward relative to the main body 11.”];
a support arm coupled to the arm and the body, the support arm configured to support the arm [Fig. 4, first of each two parallelogram linkages 22]; and
a drive spring arm coupled to the magnetic wheel and the body [Fig. 4, second of each two parallelogram linkages 22], the drive spring arm configured to: articulate in response to the arm positioning the magnetic wheel; and rotate the magnetic wheel [Paragraph [0049] – “Applying increasing compressed air, the diaphragms 25 are expanded, thereby pushing the push-plate 27 against the connector 24 and pivoting the track assembly 20a, 20b, 20c outward and forward relative to the main body 11.”].
	Although Holland discloses the use of hydraulics [Paragraph [0045] – “The control vehicle 3 comprises: power sources such as electrical, hydraulics, and pneumatics; remote computer controls, reel storage for umbilicals for delivery and support of various systems.”Paragraph [0046] – “Suitable drive motors 34 include those powered through electrical, pneumatic or by hydraulic means.”], Holland fails to teach that the tread expansion system is hydraulic (i.e., no “hydraulic arm”).  However, one having ordinary skill in the art would have found it obvious to implement hydraulic power for the tread expansion system because hydraulic power would have been interchangeable for the taught pneumatic power and would also have had the advantage of allowing the transfer of a higher amount of power to the tread expansion system.
	Examiner’s Note:  Also see the tread expansion system shown in Fig. 8 of Holland.

	Regarding Claim 3, Holland fails to disclose that the magnetic wheel assembly comprises six magnetic wheel sub-assemblies.  However, Ahmed discloses magnetic wheels to allow a robot to traverse magnetic surfaces [See Figs. 5, 7 and corresponding text.].  It would have been obvious to use such wheels (in place of the tracks by proving wheels at corresponding track locations) to provide robot mobility so that the robot could traverse steel pipes within wellbores with a reduced chance of slipping.

Regarding Claim 4, Holland, as modified, would disclose a hydraulic sub-assembly configured to flow a hydraulic fluid to and from each hydraulic arm of each magnetic wheel assembly [The three tread expansion systems for the three treads per Fig. 4.].

Regarding Claim 5, Holland, as modified, would disclose that the hydraulic sub-assembly comprises: a hydraulic fluid supply reservoir; a hydraulic control valve configured to control a fluid flow to and from each hydraulic arm; and a plurality of hydraulic conduits fluidically coupled to the hydraulic fluid supply reservoir and each hydraulic arm to flow the fluid to flow a hydraulic control fluid to and from the each hydraulic arm [These being the inherent components of a typical hydraulic power system.].

	Claim(s) 7-12, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20020102136 A1) and Jette et al. (US 20120325555 A1)[hereinafter “Jette”].
Regarding Claims 7 and 15, Holland discloses that the control sub-assembly comprises:
a sensor configured to sense a condition and transmit a signal representing the condition, wherein the condition is one or more of a pressure, a temperature, a depth, a conductivity, a pH, a dimension of the wellbore, or an orientation of the body relative to the wellbore and the surface of the Earth [Paragraph [0088] – “Optional attachments included up to six digital video cameras (3 forward facing and 3 rear facing), pressure sensors for monitoring track pressure and umbilical tension”]; one or more computer processors; and a non-transitory computer-readable storage medium storing instructions executable by the one or more computer processors to cause the one or more computer processors to perform operations [Paragraph [0045] – “The control vehicle 3 comprises: power sources such as electrical, hydraulics, and pneumatics; remote computer controls, reel storage for umbilicals for delivery and support of various systems.”Paragraph [0054] – “Having reference to FIG. 7 an umbilical or umbilicals 5, suitable for remote robotic controls”], but fails to disclose that the operations comprise:
receiving a signal representing the condition from the sensor; comparing the signal representing the condition to the instructions; and
responsive to the comparison of the signal representing the condition and the instructions, generating a command signal to operate the magnetic wheel sub-assembly or the well tool.
However, Jette teaches the monitoring of a robot tether tension in order to prevent the robot from becoming tangled [Paragraph [0070] – “The tether control system 713, 715 monitors the position and tension of the intermediate tether 710 as it passes through and contains a movement mechanism which provides tension or slack on either side of the robotic drill tender 700. This allows the robotic drill to move forward in the branch well bore without entanglement of the intermediate tether. A sensor system 717 allows the system to provide tether condition, position, orientation, and direction to the computer/controller system 716, which then activates the appropriate movement of the tether control system and informs the other components of the need to take actions of their own.”].  It would have been obvious to control the robot’s movement to achieve an appropriate umbilical tension in order to prevent it from becoming tangled or breaking the umbilical.
Regarding Claim 15, Jette teaches that the robot is sent into a wellbore [Paragraph [0023] – “What is needed is a robotic drilling system which, while the well remains in production, can be operated continuously in order to produce an additional well bore for improved communications between the main well bore and the reservoir rock, natural fractures, or hydraulic fractures.”]

Regarding Claim 8, Holland discloses taking measurements of the pipe diameter [Paragraph [0099] – “Measurements of the pipe and recording of data include the density of pipe, laser measurement of the interior diameter of the pipe, the humidity inside the pipe, and a video record of the pipe to check for irregularities, water intrusion.”] and that the pipe diameter varies [See Fig. 21d].  As such, although not explicitly disclosed, it would have been obvious to monitor for changes in pipe diameters and to control the tread expansion systems to maintain appropriate engagement when moving the robot into pipe sections of narrower or wider diameters.

Regarding Claim 9, Holland discloses taking measurements of the pipe diameter [Paragraph [0099] – “Measurements of the pipe and recording of data include the density of pipe, laser measurement of the interior diameter of the pipe, the humidity inside the pipe, and a video record of the pipe to check for irregularities, water intrusion.”] and that the pipe diameter varies [See Fig. 21d].  As such, although not explicitly disclosed, it would have been obvious to monitor for changes in pipe diameters and to control the tread expansion systems to maintain appropriate engagement when moving the robot into pipe sections of narrower or wider diameters.

Regarding Claim 10, Holland discloses the control sub-assembly comprises a telemetry receiver configured to receive a reprogramming signal from a remote control station, wherein the reprogramming signal instructs the one or more computer processors to perform a different operation from the operation stored in the non-transitory computer-readable storage medium [Paragraph [0045] – “The control vehicle 3 comprises: power sources such as electrical, hydraulics, and pneumatics; remote computer controls, reel storage for umbilicals for delivery and support of various systems.”].

Regarding Claim 11, Holland fails to disclose that the command signal comprises a signal to the magnetic wheel assembly to rotate, stop rotating, or lock one or more of the magnetic wheels.  However, Jette teaches the monitoring of a robot tether tension in order to prevent the robot from becoming tangled [Paragraph [0070] – “The tether control system 713, 715 monitors the position and tension of the intermediate tether 710 as it passes through and contains a movement mechanism which provides tension or slack on either side of the robotic drill tender 700. This allows the robotic drill to move forward in the branch well bore without entanglement of the intermediate tether. A sensor system 717 allows the system to provide tether condition, position, orientation, and direction to the computer/controller system 716, which then activates the appropriate movement of the tether control system and informs the other components of the need to take actions of their own.”].  It would have been obvious to control the robot’s movement to achieve an appropriate umbilical tension in order to prevent it from becoming tangled or breaking the umbilical.

Regarding Claim 12, Holland fails to disclose that one or more of the magnetic wheels are locked when engaged to a surface of the wellbore.  However, it would have been obvious to stop the robot from moving when the umbilical tension is not appropriate in order to prevent it from becoming tangled (per Jette) or breaking the umbilical.

Regarding Claim 16, Holland discloses a well tool configured to perform a maintenance or inspection task on the wellbore [Paragraph [0001] – “The present invention relates to a robotic system for inspecting, rehabilitating, expanding and upgrading conduits of various sizes”], but fails to disclose that the tool comprises brushes to clean a surface of the wellbore.  However, Holland does disclose that such technology is known [Paragraph [0009] – “A third example of a robotic pipeline vehicle is the one disclosed in U.S. Pat. No. 4,986,314 to Himmler which is capable of carrying a milling tool and other rotating tools such as wire brushes and polishing or metal cutting wheels.”].  It would have been obvious to equip the robot with such a tool so that pipe cleaning could be performed.

Regarding Claim 17, Holland discloses engaging the plurality of magnetic wheel sub-assemblies to the surface of the wellbore; rotating the plurality of magnetic wheel sub-assemblies while engaged to the surface of the wellbore; responsive to rotating the plurality of magnetic wheel sub-assemblies, repositioning the wellbore maintenance and inspection assembly in the wellbore; and stopping rotating the plurality of magnetic wheel sub-assemblies [Holland shows the robot as having moved and then stopped in Fig. 1a.].

Regarding Claim 18, Holland discloses that the robot would be capable of locking the plurality of magnetic wheel sub-assemblies; wherein locking the plurality of magnetic wheel sub-assemblies prevents rotation of the magnetic wheel sub-assemblies; engaging the locked plurality of magnetic wheel sub-assemblies to the surface of the wellbore; responsive to engaging the locked plurality of magnetic wheel sub-assemblies to the surface of the wellbore, maintaining the position of the wellbore maintenance and inspection assembly in the wellbore; disengaging the locked plurality of magnetic wheel sub-assemblies from the surface of the wellbore; and unlocking the plurality of magnetic wheel sub-assemblies, wherein unlocking the plurality of magnetic wheel sub-assemblies allows rotation of the magnetic wheel sub- assemblies [Operation of the treads and the tread expansion system.].  It would have been obvious to operate the robot in such a manner because doing so would have allowed it to be securely stopped [See Fig. 1a of Holland] or removed by pulling on the umbilical without damaging the robot.

	Regarding Claim 20, Holland discloses taking measurements of the pipe diameter [Paragraph [0099] – “Measurements of the pipe and recording of data include the density of pipe, laser measurement of the interior diameter of the pipe, the humidity inside the pipe, and a video record of the pipe to check for irregularities, water intrusion.”] and that the pipe diameter varies [See Fig. 21d].  As such, although not explicitly disclosed, it would have been obvious to monitor for changes in pipe diameters and to control the tread expansion systems to maintain appropriate engagement when moving the robot into pipe sections of narrower or wider diameters.

	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20020102136 A1) and Barrett et al. (US 20020096322 A1)[hereinafter “Barrett”].
Regarding Claim 13, Holland fails to disclose that the power sub-assembly further comprises a turbine configured to: generate power from a wellbore fluid flow; and supply the power to the power sub-assembly to power the control sub-assembly or the well tool.  However, Barrett discloses such a power generation unit [Paragraph [0029] – “In some cases, it may be necessary to enhance the battery unit with further means for generating power. Though for many cases, it may suffice to provide an "umbilical cord" between a wireline unit and the autonomous unit, a preferred embodiment of the invention envisages power generation means as part of the autonomous unit. Preferably the additional power generation system extracts energy from surrounding fluid flow through the bore hole. Such a system may include a turbine which is either positioned into the fluid flow on demand, i.e, when the battery unit is exhausted, or is permanently exposed to the flow.”].  It would have been obvious to equip the robot as such so that the robot could recharge itself while inside a productive wellbore pipe.

Regarding Claim 14, Holland fails to disclose that the retrieval tool is a GS tool; and the backup retrieval mechanism is further configured to couple to the GS tool.  However, Barrett discloses this sort of tool and connection to a robot [Paragraph [0044] – “An example of a suitable connection mechanism s shown in FIG. 3. The autonomous unit 31 is equipped with a probe 310 which engages with the wireline unit 32. Both the wireline unit and the robot can be centralized or otherwise aligned. As the robot drives towards the mother ship, the probe engages in a guide 321 at the base of the mother ship as shown. As the probe progressively engages with the wireline unit, it will cause the upper pinion 322 to rotate. This rotation is sensed by a suitable sensor and the lower pinion 323, or both pinions are, in response to a control signal, actively driven by a motor 324 and beveled drive gears 325 so as to pull the robot probe into the fully engaged position as shown in the sequence of FIG. 4. A latch mechanism then prevents further rotation of the drive pinions and locks the robot to the mother ship. In the fully engaged position, the two sections of an inductive coupling are aligned.”].  It would have been obvious to connect the umbilical to the robot in such a manner in order to form a secure connection that would allow for retrieving the robot by simply pulling on the umbilical.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holland (US 20020102136 A1), Jette et al. (US 20120325555 A1)[hereinafter “Jette”] and Barrett et al. (US 20020096322 A1)[hereinafter “Barrett”].
Regarding Claim 19, Holland fails to disclose that the power sub-assembly comprises a turbine, the method further comprises: generating electrical power responsive to a wellbore fluid flow; and suppling the power to the power sub-assembly to electrically power the control sub- assembly or the well tool.  However, Barrett discloses such a power generation unit [Paragraph [0029] – “In some cases, it may be necessary to enhance the battery unit with further means for generating power. Though for many cases, it may suffice to provide an "umbilical cord" between a wireline unit and the autonomous unit, a preferred embodiment of the invention envisages power generation means as part of the autonomous unit. Preferably the additional power generation system extracts energy from surrounding fluid flow through the bore hole. Such a system may include a turbine which is either positioned into the fluid flow on demand, i.e, when the battery unit is exhausted, or is permanently exposed to the flow.”].  It would have been obvious to equip and operate the robot as such so that the robot could recharge itself while inside a productive wellbore pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 20050288819 A1 – Apparatus And Method For An Autonomous Robotic System For Performing Activities In A Well
	US 20100235018 A1 – Unmanned Apparatus Traversal And Inspection System
	US 20200384512 A1 – SINGLE-DRIVE BIDIRECTIONAL-CRAWLING PIPE-CLEANING ROBOT
	US 20210148503 A1 – MODULAR ROBOTIC CRAWLER WITH HYBRID LOCOMOTION FOR INSPECTION OF SMALL DIAMETER PIPE
	US 20140189968 A1 – PIPE CLEANING ROBOT
	US 20220080579 A1 – Robot For Pipe Navigation
	US 20200230668 A1 – Pipe Cleaning Robotic Device For Sludge Removal, Suction And Discharge
	US 20180313715 A1 – PIPELINE INSPECTION ROBOT
	US 9657884 B1 – Sewer Pipe Crawler
	US 5257669 A – Climbing Robot
	US 7188568 B2 – Self-propelled Vehicle For Movement Within A Tubular Member
	Nayak et al., Design of a New In-Pipe Inspection Robot, GCMM, 2014
	Deepak et al, Development of in-pipe robots for inspection and cleaning tasks, IJIUS, 2016
CISZEWSKI et al., DESIGN, MODELLING AND LABORATORY TESTING OF A PIPE INSPECTION ROBOT, Archive of Mechanical Engineering, 2015

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865